Per Curiam.
The last general assembly passed a law providing that all taxes collected from oil wells, not to exceed $2,500, should be returned to the townships wherein said wells are located and be devoted for road purposes. The auditor of Sandusky county, acting under instructions from the state officials, refused to turn over an order for the oil taxes collected in that county to the township treasurers, and eight of the townships decided to have the constitutionality of the law tested. A suit for a writ of mandamus was commenced and argued before the circuit court. In their decision the court give as their opinion that the law is unconstitutional and that all oil taxes, therefore, be distributed to ail parts of the county and not used for any certain townships.